Citation Nr: 1120710	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chloracne.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for exposure to Agent Orange.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for peripheral neuropathy.

8.  Entitlement to a total rating based on unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1970.  He subsequently trained in the US Air Force Reserves.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2006 rating decision of the VA Regional Office in St. Louis, Missouri that declined to reopen the claims of entitlement to service connection for a PTSD, chloracne and exposure to Agent Orange, and denied service connection for bilateral hearing loss disability, tinnitus, peripheral neuropathy, and a total rating based on unemployability.  

Following review of the record, the issues of entitlement to service connection for PTSD, peripheral neuropathy and a total rating based on unemployability are addressed in the REMAND portion of the decision that follows and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Service connection for PTSD was denied in February 2003 and the RO declined to reopen the claim in October 2004.  The Veteran did not file an appeal within one year of the 2004 notification of the decision.

2.  Evidence added to the record since the final determination is relevant and probative of the issue of entitlement to service connection for PTSD.

3.  Service connection for chloracne was denied in February 2003 and the RO declined to reopen the claim in October 2004.  The Veteran did not file an appeal within one year of the 2004 notification of the decision.

4.  Evidence added to the record since the final determination is not relevant and probative of the issue of entitlement to service connection for chloracne.

5.  Service connection for exposure to Agent Orange was denied in October 2004.  The Veteran did not perfect an appeal within one year of notification of the decision and it is final.

6.  Evidence added to the record since the final determination is not relevant and probative of the issue of entitlement to service connection for exposure to Agent Orange.

7.  Noise exposure is consistent with the Veteran's duties in service.

8.  The Veteran does not have hearing loss disability attributable to inservice noise exposure

9.  The Veteran does not have tinnitus attributable to inservice noise exposure.



CONCLUSIONS OF LAW

1.  The October 2004 rating decision that declined to reopen the claim of entitlement to service connection PTSD is final. 38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD has been received since the final determination and the claim is reopened. 38 C.F.R. § 3.156 (2010).

3.  The October 2004 rating decision that declined to reopen the claim of entitlement to service connection for chloracne is final. 38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for chloracne has not been received since the final determination and the claim is not reopened. 38 C.F.R. § 3.156 (2010).

5.  The October 2004 rating decision that denied service connection for exposure to Agent Orange is final. 38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection for exposure to Agent Orange has not been received since the final determination and the claim is not reopened. 38 C.F.R. § 3.156 (2010).

7.  Hearing loss disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

8.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  In this regard, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the appellant was sent letters in October 2005 and February 2006 prior to the initial unfavorable decisions on the claims under consideration.  The letters informed him of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  It appears that notification that includes information pertaining to a disability rating and an effective date for the award if service connection were granted has not been sent to the appellant.  In this case, however, service connection is being denied.  Therefore, no rating or effective date will be assigned with respect to the claims.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA outpatient records have been received and reviewed.  Private clinical records that the appellant has identified have been requested and received.  Social Security disability determination records have been obtained.  VA examinations pertaining to hearing loss and tinnitus were conducted that are found to be adequate for compensation and pension purposes.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.

As to claim for PTSD, the Court of Appeals for Veterans Claims (Court) has held, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

The Veteran has not been afforded a VA examination as to the issues of whether new and material evidence has been received to reopen the claims of service connection for chloracne and exposure to Agent Orange.  However, applicable statute and regulation specifically provide that an examination is not required if new and material evidence is not received since the last prior denial of the claim. See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claims are ready to be considered on the merits.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a) (1) (West 2002 & Supp. 2010).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a) (6) (ii) (2010).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) (2010).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

New and material evidence to reopen the claims - general. 

Service connection for PTSD and chloracne was denied in February 2003.  The Veteran did not file an appeal and these determination are final. See 38 C.F.R. § 20.1103 (2010).  He attempted to reopen the claims in May 2004.  By rating action dated in October 2004, the RO declined to reopen the claims.  Service connection for exposure to Agent Orange was denied by RO rating determination in October 2004.  The Veteran did not file an appeal and this decision is final.  He most recently attempted to reopen the claims in September and November 2005. The Board must therefore review all of the evidence submitted since the final disallowance of the claims to determine whether the appellant's claims for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  

New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1.  New and material evidence to reopen the claim of service connection for PTSD.

Factual Background and Legal Analysis

The evidence of record at the time of the October 2004 RO rating decision that declined to reopen the claim of service connection for PTSD showed that the Veteran served in Vietnam with a military occupational specialty of stock control and accounting specialist.  He received citations that included the Vietnam Service Medal, and the Vietnam Commendation Medal with 60 Device.  Service treatment records show no psychiatric complaints or treatment.  On examination in October 1970 for discharge from active duty, the Veteran denied nervous trouble of any sort.  His psychiatric status was evaluated as normal.

Post service, a claim of entitlement to service connection for PTSD was received in June 2002.  Received in support of the claim were private clinical records dating from 1990 showing that in December 1997, the Veteran was being prescribed Paxil and Valium.  No psychiatric diagnosis was provided.  In June 1998 and July 1999, it was recorded that his medications included Buspar and Prozac.  No psychiatric diagnosis was provided.   He was being treated for a chronic pain syndrome. 

In a statement dated in July 2002, the Veteran related that he did not see much actual action in Vietnam but that he went all over the country and was involved in mortar attacks. 

By rating action dated in February 2003, it was noted that the record was negative for any complaint, treatment or diagnosis of PTSD.  Service connection was denied of the basis that no current disability was shown. 

The Veteran attempted to reopen his claim of service connection for PTSD in May 2004.  In a statement received at that time, he stated that he travelled with a lot of convoys and ration runs in Vietnam and had to hitchhike everywhere he went.  He stated that on ration runs, they would be dropped off and had to secure their own transportation.  He said that after returning from Vietnam, he had all types of problems which were compounded when he reenlisted and was sent to Germany where he was "hassled all the time" by fellow soldiers who hated Vietnam returnees because they had not gone themselves.  

The Veteran underwent VA mental health consultation in April 2003 where it was noted that he was currently in Florida attending a motorcycle mechanics school and was feeling depressed and stressed because of his move and current financial situation.  It was reported that he had been on medication for a number of years and was currently taking Prozac and Buspar.  He stated that a rheumatologist had placed him on high-dose Prozac to help with chronic pain.  The Veteran related that he had no money for food and that sleep was fair.  He said that he had had thoughts of suicide but 'was too much of a Christian' to actually attempt it.  It was noted that the appellant had a private psychiatrist in Missouri and had previously been involved in a PTSD group, but was not able to fully participate due to the commute.  Following mental status evaluation, diagnoses of major depressive disorder and possible PTSD were provided.  The examiner commented that the Veteran had a history of depression and some symptoms of PTSD.  Subsequent VA outpatient records reflect that the Veteran was followed for major depression. 

By rating action dated in October 2004, the RO declined to reopen the claim of service connection for PTSD on the basis that the Veteran did not have current disability diagnosed as PTSD, and as such, the evidence was not new and material. 

Evidence added to the record since October 2004 consists of VA outpatient records dating from 2005 showing that Veteran continued in treatment for multiple complaints and disorders, including depression.  In March 2005, it was noted that he was taking Trazodone at bedtime but did not have trouble sleeping.  He stated that it was the "nightmares and flashbacks of events from Vietnam."  A July clinical entry indicated that he had a positive PTSD screen and wanted to be referred for this.  

Additional private clinical records dated between 1990 and 2002 were received showing that the Veteran was seen in 2002 for increasing anxiety.  A pain clinic note that same month noted some suicidal ideation and a history of depression.  

Social Security records reflect that the appellant sought disability on the basis of conditions that included depression.

VA clinical records dating from 2006 indicate that the appellant was being followed for major depression.  In May 2006, a VA social worker noted that he did not meet the criteria for PTSD although he did report stressful memories related to his tour in Vietnam.  PTSD screening in June 2006 was negative.

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable in this matter.  At the time of the most recent disallowance of the claim in October 2004, there was a finding that the Veteran had not presented new and material evidence because he did not have a diagnosis of PTSD as a current disability.  The Board points out that while there have been findings by VA since that time that the Veteran does not have PTSD, it is shown that in March 2005, he had a positive PTSD screen for which he desired a referral.  This information was not of record at the time of the prior denial and tends to support the claim in a manner not demonstrated previously.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement to service connection for PTSD.  As such, the claim is reopened.  This matter is further addressed in the remand that follows.


2.  New and material evidence to reopen the claim of service connection for chloracne.

Factual Background and Legal Analysis

The evidence of record at the time of the October 2004 RO rating decision that declined to reopen the claim of service connection for chloracne consisted of service treatment records showing no treatment for skin complaints.  On examination in October 1970 for separation from service, the Veteran denied skin disease.  The skin was evaluated as normal.  

Post service, VA private medical records dating from 1990 reflect that the appellant sought extensive treatment for multiple complaints and disorders including skin complaints that included abrasions after falling into a manhole in November 1995, a strep or staph infection of the scalp in March 1996, and a pilonidal cyst in July 1999.  The skin was reported to normal by M. Pinkerton, M.D. in June 2002.

By rating action dated in February 2003, service connection for chloracne was denied on the basis that neither service nor post service clinical records showed complaints, treatment for or a diagnosis of chloracne.  In essence, service connection was denied because no current disability characterized as chloracne was demonstrated.  The RO declined to reopen the claim in October 2004 for the same reasons.

The Veteran attempted to reopen the claim of entitlement to chloracne in November 2005.  Evidence added to the record since November 2005 includes VA outpatient clinical records dating from 2003 that reflect treatment for multiple complaints and disorders, including actinic keratoses on the hands and left wrist in March 2006, and very dry skin of the legs and feet and thickened toenails in June 2006.  No diagnosis of chloracne is shown. 

The Board finds that the evidence received since the October 2004 rating decision referable to the chloracne is cumulative and/or redundant of information in the record.  Evidence that is merely cumulative cannot be "new and material" even if that such information was not previously before agency decision makers. 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The additional VA clinical records dating from 2003 continue to show no complaints or findings consistent with chloracne or treatment or a diagnosis of such.  The only other evidence submitted in support of the claim is the Veteran's statements that he developed chloracne as the result of exposure to Agent Orange in service.  The record reflects, however, that the appellant's contentions that he had chloracne related to service were established in the prior claim.  His more recent statements in this regard are essentially duplicative of assertions made prior to October 2004 in support of the claim.  Such evidence is also cumulative.  At the time of the prior denial, the extensive private clinical records reflected no findings or a diagnosis of chloracne.  There remains no competent proof of current disability of this nature.  In summary, the evidence added to the record since the October 2004 determination relating to chloracne is cumulative and does not provide a basis to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R.

3.  New and material evidence to reopen the claim of service connection for exposure to Agent Orange.

Factual Background and Legal Analysis

The evidence of record at the time of the October 2004 RO rating decision that denied service connection for exposure to Agent Orange consisted of the Veteran's DD-214 showing that he served in Vietnam.  Therefore, service connection for exposure to Agent Orange is presumed.  

The RO denied the appellant's claim on the basis that there was no evidence of a chronic disorder associated with exposure to Agent Orange, and that exposure to Agent Orange in and of itself was not a disabling condition or a disability for which service connection could be granted.

The Veteran attempted to reopen the claim of entitlement to exposure to Agent Orange in September 2005.  Evidence added to the record since the October 2004 rating decision includes VA outpatient clinical records dating from 2003 that reflect treatment for multiple complaints and disorders and the Veteran's statements.  The additional clinical records do not reflect a disability presumptively associated with Agent Orange 

The Board finds that the evidence received since the October 2004 rating decision referable to exposure to Agent Orange is cumulative and/or redundant of prior data in the record.  Evidence that is merely cumulative cannot be "new and material" even if that such information was not previously before agency decision makers. 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The additional evidence still does not reflect a condition, disability, disease or injury for which a Agent Orange presumption applies.  The only other evidence submitted in support of the claim is the Veteran's statements that he is entitled to service connection simply because he was exposed to Agent Orange in Vietnam.  The record reflects that the appellant presented these same contentions in the prior claim of service connection for Agent Orange exposure.  His more recent assertions in support of the claim are duplicative of those made prior to October 2004.  Such evidence is also cumulative.  At the time of the prior denial, the extensive private and VA clinical records reflected no findings or a diagnosis of a disorder associated with Agent Orange exposure.  There remains no competent proof of current disability that may be presumed to be the result of Agent Orange exposure.  Exposure to Agent Orange is not a disability within the meaning of the applicable law and regulations providing for service connection.  In summary, the evidence added to the record since the October 2004 determination relating to exposure to Agent Orange is cumulative and does not provide a basis to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R.

Service connection for bilateral hearing loss disability and tinnitus.

Factual Background

Service treatment records reflect that the Veteran served in the Army with a military occupational specialty as a stock controller and accounting specialist.  He served in Vietnam and received decorations that included the Sharpshooter M-14 and the Sharpshooter M-16.  

Service medical records do not reflect complaints, treatment or findings pertaining to hearing impairment.  On examination in October 1970 for discharge from service, audiometric testing disclosed the following puretone thresholds:  




HERTZ



500
1000
2000

4000
RIGHT
05
05
05

10
LEFT
05
10
10

10

The Veteran denied ear trouble and hearing loss on the Report of Medical History. 

Of record is an Air Force Reserves Report of Medical Examination dated in April that disclosed the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
05
10
LEFT
25
05
15
55
45

A notation of high frequency hearing loss, left ear, was recorded.  The Veteran denied ear trouble and hearing loss on the Report of Medical History.

Private clinical records dating from 1990 through 2002 reflect no complaints, findings or treatment for defective hearing.  

The Veteran filed a claim of entitlement to service connection for left ear hearing loss disability in September 2005 and amended his claim in January 2006 to include the right ear.  He underwent VA audiology consultation in January 2006 upon referral by his primary care provider.  The Veteran stated that he wanted a new hearing aid because he had lost his self-purchased one from 10 years before for the left ear.  It was noted that a history of noise exposure in Vietnam was reported.  The appellant stated that he had had annual hearing tests when he worked at FAG Bearing Company that made parts for Ford and Jeep.  He related that hearing impairment was greater in the left ear than on the right, and felt that this was related to a blast in Vietnam.  The appellant denied tinnitus.  Following evaluation, the assessment was bilateral sensorineural hearing loss, left greater than right.

In a statement dated in March 2006, the appellant wrote that he had had left ear hearing loss and ringing in the ears since returning from Vietnam.  He stated that he sustained about six mortar attacks while stationed there between April 1968 and April 1969.  He said that he had a hearing aid in his left ear for many years and also had one for the right ear.  The Veteran reported that he had been in the Air Force Reserves from 1979 through 1985, and that his duties were to unload planes.  He said that sometimes the crew kept the engines running while he was working.  The appellant related that he wore hearing protection while performing these duties.  

Private clinical records dating from 1999 were received.  On neurological evaluation in March 1998, Marcus A. DeSio, M.D., noted that cranial nerve VIII demonstrated normal hearing.  In June 2002, records from the Mercy Clinic at Family Care Center indicated that the appellant had normal hearing.  

A Social Security disability report and determination dated in February 2004 indicated that the appellant was approved for an award on the basis of degenerative disc disease and morbid obesity.  It was indicated that he claimed several other disorders as contributing to disability.  Neither hearing loss nor tinnitus was noted in the report.  

The Veteran was afforded a VA audiology examination on July 5, 2006.  The chief complaint was shown as hearing loss and tinnitus.  It was noted that he wore hearing aids.  He stated that while in Vietnam, he rode 'shotgun' on convoys.  He said he was shot at while running at a courier, and recalled one mortar attack and running to a bunker.  He said he was blown to the ground a couple of times during mortar attacks, and that after one incident, he could not hear except for bells ringing, went on sick call and was given eardrops.  He said that his hearing was tested upon his exit from the military and that he was told he had left ear damage.  The Veteran stated that he served in the Air Force Reserves from 1969 to 1985 and that his duties were to make sure aircraft landed in the right space, and loading and unloading the plane.  

The examiner reported that there was a significant history of occupational noise exposure.  The Veteran stated that after service, he was employed in roofing construction for six years, as a light truck driver for 20 years, as a machinist at a bearing plant for six years, in a laundry for 10 years operating huge dryers, and did maintenance for five years in a box factory where he checked and serviced the machines.  It was noted that recreationally, he had used a rifle, shotgun and revolver to fire approximately 10 rounds a year wearing hearing protection.  He said that he had also ridden a motorcycle from 1980 to 1986.

The examiner provided a chronology of hearing-related findings since service, and noted that in April 1980, air conduction thresholds were between 5-10 decibels at 500-6000 Hertz for the right ear, and from 5-75 decibels for the left ear at those frequencies with note of high frequency left ear hearing loss.  

A history of bilateral tinnitus was noted.  It was reported that this was not constant, and was described as 'bells ringing' which was heard every now and then but could last up to an hour.  The Veteran related that this had started after Vietnam.  It was noted that when asked to be as specific as possible, the appellant related that tinnitus had begun one year after Vietnam.  The examiner referred to his denying tinnitus on VA audiology evaluation in January 2006.  

The examiner indicated that audiogram testing was performed but that the results were not provided because the Veteran kept going to sleep during the evaluation.  He was scheduled for reevaluation on account of poor reliability of test results.


The Veteran was rescheduled for audiology evaluation on July 19, 2006.  At that time, audiometric testing disclosed the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
60
55
LEFT
40
20
70
85
85

Speech discrimination scores were 90 percent on the right and 64 percent on the left.  It was reported that results of audiometric testing revealed mild to moderately severe sensorineural hearing loss above 1000 Hertz on the right with good word recognition and mild to severe sensorineural hearing loss on the left with poor word recognition.  

Following evaluation, the examiner opined that hearing loss and tinnitus were not caused by or the result of inservice acoustic trauma.  In support of this conclusion, the examiner offered rationale indicating that air conduction thresholds were normal at service discharge.  It was noted that there was evidence of hearing loss in the left ear 10 years later on a reserves examination.  She stated that there was a significant history of occupational and recreational noise exposure, no reference to tinnitus in service medical records, that the Veteran's report of tinnitus was inconsistent as indicated on audiology consultation when he denied tinnitus, and that he took several medications that listed tinnitus as a side effect.

4.  Service connection for bilateral hearing loss disability.

Legal Analysis

The Veteran asserts that he has hearing impairment as the result of duties in service for which service connection is warranted.  His DD form 214 and service discharge examination report reflect that he received citations that included proficiency on the M-14 and M16 rifles and served in Vietnam.  The Board thus determines that noise exposure is reasonably consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  However, this does not by itself enable a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for bilateral hearing loss disability is not warranted.

The Board observes that despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of any complaints or references to hearing impairment.  Review of the record discloses that the audiogram threshold shifts at service discharge did not comport with hearing loss in accordance with 38 C.F.R. § 3.385.  Hearing was entirely within normal limits on audiogram evaluation in 1970.

The Board notes, however, that documentation of hearing loss disability as defined by VA standards was indicated in 1980 on an Air Force Reserves examination.  However, this is almost 10 years after discharge from active duty.  Hearing loss disability in the right ear was not indicated until VA audiology consultation in January 2006, more than 35 years after separation from service.  In both cases, no medically sound basis has been presented attributing such disability to service. Moreover, the 2006 VA examiner unequivocally found that hearing loss was not related to service and provided a number of reasons as recited in detail above in support of her opinion.  Therefore, the defect in the Veteran's claim is a lack of probative evidence of a nexus to service.

The Board has carefully considered the appellant's lay statements and history as to the onset of hearing loss disability in service and continuing thereafter.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  A layman is competent to report that he notices hearing loss as such comes to him through one of his senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board accepts some noise exposure during active duty.  However, nothing in the post service clinical record dating from 1990 suggests hearing loss deriving from service, nor was hearing impairment demonstrated within one year of discharge from active duty.  To the extent that he may now be claiming chronicity and/or continuity of symptomatology since service, his assertions are less reliable than the normal separation examination, the denial of any ear problems at separation, and no documentation of hearing loss for almost 10 years after discharge from service.  Moreover, on VA audiology evaluation in July 2006, the examiner noted that the Veteran admitted to a long history of occupational and recreational exposure.  Such factors weigh against a finding that current hearing impairment is related to service.

In this instance, the Board concludes that the Veteran's assertions are less credible than the contemporaneous records. See Buchanan v. Nicholson, 451 F3d 1331 (2006).  The Board finds that the appellant has not been a reliable historian and that his account of hearing loss solely due to in-service noise exposure is not credible.  In sum, an assertion of chronicity and continuity is not credible in light of the inconsistent history, and the statements against interest, to include at separation and on VA audiology evaluation in 2006.  The more probative evidence establishes that hearing loss developed after active duty and is unrelated to service.  Therefore, when considering the entirety of the evidence of record, the Board finds that there is neither inservice chronicity nor continuity of symptomatology of the claimed bilateral hearing loss disability, and service connection for such must be denied. See 38 C.F.R. § 3.303.

Lastly, the Veteran's statements regarding onset and his duties during service have varied.  More recently, he has raised the spector of combat.  However, nothing in his personnel records nor his military occupational specialty supports combat participation.  Furthermore, we have found him to be an unreliable historian and reject the assertion that he is a combat Veteran.  As such, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010) are not applicable.

4.  Service connection for tinnitus.

The Veteran has appealed the denial of service connection for tinnitus.  He maintains that he developed ringing of the ears as the result of excessive noise exposure in service, and that it has continued to the present.  As indicated previously, noise exposure in service is conceded.

The service treatment records document no complaint or treatment referable to ringing in the ears.  The appellant specifically denied any ear trouble on service separation examination in October 1970.  Post service, there is no reference to or indication of tinnitus until the Veteran filed a claim for such in March 2006.  Subsequently received was the report of a January 2006 audiology consultation in which he denied tinnitus.  However, on VA compensation and pension examination in July 2006, he reported ringing of ears since six mortar attacks in Vietnam.  In any event, tinnitus as a complaint is not recorded until more than 35 years after discharge from active duty.  Moreover, when examined for VA compensation and pension purposes in July 2006, the VA examiner unequivocally found that tinnitus was not related to service and provided rationale listed previously in support of that conclusion.

The Board has carefully considered the appellant's lay statement to the effect that he has tinnitus of service onset.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Tinnitus is capable of lay observation. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Thus, the Veteran's statement as to the onset of tinnitus in service and continuing thereafter constitutes competent evidence.  However, there is no reliable evidence of post service continuity of tinnitus deriving from service.  The Board observes that the available evidence first references tinnitus more than 35 years after discharge from active duty.  Nothing in the post service clinical record dating from 1990 suggests tinnitus related to service.  The Board finds it significant that when the Veteran filed claims for VA benefits dating back to 2002, he did not refer to ringing in the ears.  We find that it is not credible that he would claim other disabilities but not mention an ongoing problem dating from service.  Additionally, the Board is presented with a substantial conflict in the lay evidence.  On VA audiology consultation VA in January 2006, he clearly denied tinnitus.  The record reflects, however, that on VA compensation examination in July 2007, subsequent to filing a claim in March 2006, he provided a descriptive account of bells ringing in his ears and their frequency and duration.  The former statement patently contradicts the one he provided to the VA examiner just six months later in January 2006.  In view of such, the Veteran is found to be an inconsistent and unreliable historian.  Moreover, the Board finds that the silent service treatment records, the normal separation examination, the clear denial of ear-related complaints at service discharge, and the more than 35-year lapse between service and the claim for tinnitus weigh against a finding that reported symptoms in service and continuity of symptomatology are credible.  As such, the appellant's statements of chronicity and continuity of symptomatology are not credible and are of limited probative value.

The Board finds the January 2006 denial of tinnitus to be more probative because it is more consistent with the service records, the Veteran's specific denial of ear trouble on separation examination in October 1970, and the complete absence any report of tinnitus for so many years after service.  His account of continuous tinnitus from service is less probative and less credible to establish a lay nexus to service in view of the above.  In this regard, the Board concludes that the Veteran's later account of tinnitus related to service is self-serving and is inconsistent with prior statements and clinical evidence in the record.

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. See Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the silent service records, the normal separation examination, and the appellant's denial of tinnitus in January 2006, six months before the VA compensation and pension examination in July 2006, are far more probative than a remote statement of in-service onset and continuity.  

Furthermore, the Board would also point out that tinnitus has not been attributed to service other than by the Veteran's own statements that are not deemed to be reliable or credible for reasons stated above.  Extensive private clinical records dating from 1990 through 2002 and VA outpatient records dating from 2003 reflect that the appellant was afforded physical examinations on numerous occasions and do not record a single complaint of ringing of the ears.  Therefore, based on the lay and medical evidence, the Board finds that the Veteran's assertions of in-service onset and continuity of tinnitus are not credible and do not provide a basis to establish service connection.  In sum, the more probative evidence establishes that tinnitus developed decades after active duty and is unrelated to service.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that tinnitus is related to service or any incidents therein.  In sum, an assertion or testimony of chronicity and continuity is not credible in light of the inconsistent history and the prior statements against interest, to include at separation and on subsequent treatment in January 2006.  Therefore, when considering the entirety of the evidence of record, the Board finds that there is neither inservice chronicity nor continuity of symptomatology of the claimed tinnitus. See 38 C.F.R. § 3.303.

Additonally, the Veteran's statements regarding onset of tinnitus and his duties during service have varied.  Recent statements refer to combat service.  However, nothing in his personnel records nor his military occupational specialty supports combat participation.  Furthermore, he is found to be an unreliable historian.  In view of such, the Board rejects his assertions that he is a combat Veteran.  As such, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010) are inapplicable to the circumstances of this case.

The Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, service connection for tinnitus is denied.


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is reopened.  

The application to reopen the claim of entitlement to service connection for chloracne is denied.

The application to reopen the claim of entitlement to service connection for exposure to Agent Orange is denied.  

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that further development is warranted as to the claims of entitlement to service connection for peripheral neuropathy and PTSD.  

Service connection is in effect for type II diabetes mellitus.  The appellant asserts that he has peripheral neuropathy related to type II diabetes mellitus.  

The Board notes that the Veteran underwent VA neurosurgery consultation in March 2005 where it was recorded that he was known to have diabetic peripheral neuropathy.  He was afforded a peripheral nerves examination by a VA advanced registered nurse practitioner in July 2006.  In the clinical report, it was noted that the etiology of the problem included diabetes mellitus II, lower extremity laminectomy and morbid obesity.  However, following examination, she stated that "I cannot resolve this issue without resorting to mere speculation."  The examiner related that the Veteran had polyneuropathy without evidence of radiculopathy or myogenic abnormality such as myopathy or myositis and that this was sometimes seen in diabetic patients.  She enumerated multiple other factors in the Veteran's history and current clinical finding tending to indicate that neuropathy was not related to diabetes, type II.  The record reflects that prior to the examiner's conclusion, the Veteran's case had been referred to the Northwest Arkansas EMG Clinic for electromyography/nerve conduction studies in July 2006.  M. Johnson, M.D., examined the Veteran and wrote that the electrodiagnostic study was consistent with a diagnosis of a generalized polyneuropathy with no evidence of radiculopathy or a myogenic abnormality such as myopathy or myositis.  Dr. Johnson provided no opinion as to whether the Veteran had neuropathy related to type II diabetes. 

The Board observes that in view of the above, the evidence as to whether the Veteran has peripheral neuropathy related to type II diabetes is conflicting and remains unresolved.  The VA examiner was also inconsistent in her opinion by noting at one point that the etiology of peripheral neuropathy included type II diabetes, but tending to specify factors in her conclusions as why it might not be related to diabetes.  In any event, her statement that she could not resolve the matter without resorting to speculation is not helpful in adjudicating the claim.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, another VA peripheral nerves examination and opinion are warranted.  

As to the claim of service connection for PTSD, the record reflects that the Veteran has not had a VA examination.  In view of findings in the record noting that he has some symptoms of PTSD as well as the positive PTSD screen in July 2005, the Board is of the opinion that he should be scheduled for a current examination.  The threshold for getting an examination under the VCAA is low. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With these factors in mind and upon review of the record, the Board finds that VA examinations are required pursuant to VA's duty to assist, and that a remand for medical examinations and opinions is necessary in order to render a fully informed appellate decision. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the issue of a total rating based on unemployability is inextricably intertwined with consideration of the claims of service connection for peripheral neuropathy and PTSD that have yet to be resolved. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue)).  Therefore, it will be deferred pending final disposition of the claims for service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a VA medical doctor.  All necessary studies or tests should be accomplished.  The claims folder must be made available to the examiner for review prior to the evaluation.  The examiner must provide an opinion with supporting rationale as to whether it is at least as likely as not the Veteran has peripheral neuropathy related to type II diabetes, or whether it is unrelated to diabetes and more likely a result of other etiology or causes.  These must be specified. 

Additionally, service connection may be granted for a disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the examiner is requested to also provide an opinion as to whether peripheral neuropathy has been made chronically worse (aggravated) by service-connected type II diabetes.  The opinion must be set forth in detail. 

2.  Schedule the Veteran for an examination by a VA psychiatrist.  All indicated tests and studies should be performed, to include psychological testing, and clinical findings should be reported in detail.  The claims file should be made available to the physician for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) the Veteran currently PTSD or any other psychiatric disorder deriving from service, or whether any current psychiatric disability is more likely of post service onset and unrelated to service.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal to include entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, the appellant and representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

4.  Finally, the record reflects that in a statement dated in January 2004, the Veteran claimed service connection for depression.  In the April 2011 Informal Hearing Presentation, the representative maintains that the Veteran has a diagnosis of adjustment disorder related to service for which service connection should be considered.  Such statements raise the possibility of new claims that must be addressed by the RO. See Boggs v. Peake, 520 F.3d 1330 (2008).  These matters are referred to the RO for further consideration and appropriate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


